Form 51-102F3 Material Change Report Item 1 Name and Address of Company Silver Standard Resources Inc. #1180 - 999 West Hastings Street Vancouver, BCV6C 2W2 Item 2 Date of Material Change June 24, 2009 Item 3 News Release The news release dated June 24, 2009 was disseminated through Marketwire’s Canadian and US Investment and UK Media and Analysts Networks. Item 4 Summary of Material Change Silver Standard Resources Inc. reported the results of a pre-feasibility study for the underground component of the Breccia Ridge Zone at its wholly-owned Pitarrilla Project in Durango State, Mexico. Item 5 Full Description of Material Change 5.1Full Description of Material Change See attached news release dated June 24, 2009. 5.2 Disclosure for Restructuring Transactions Not applicable. Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer Joseph J. Ovsenek, Senior Vice President, Corporate 604.689.3846 Item 9 Date of Report Dated at Vancouver, BC, this 24th day of June, 2009 June 24, 2009 News Release 09-18 BRECCIA RIDGE UNDERGROUND PRE-FEASIBILITY STUDY
